Citation Nr: 1031608	
Decision Date: 08/23/10    Archive Date: 09/01/10

DOCKET NO.  98-00 982	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the 
Commonwealth of Puerto Rico


THE ISSUES

1.  Whether new and material evidence has been received to reopen 
a claim of entitlement to service connection for allergic 
rhinosinusitis.

2.  Whether new and material evidence has been received to reopen 
a claim of entitlement to service connection for vascular 
headaches.

3.  Entitlement to service connection for an acquired psychiatric 
disorder.

4.  Entitlement to an initial disability rating greater than 10 
percent for a bilateral knee disability prior to August 10, 2007.  

5.  Entitlement to an initial disability rating greater than 10 
percent for a right knee disability as of August 10, 2007.  

6.  Entitlement to an initial disability rating greater than 10 
percent for a left knee disability as of August 10, 2007.  

REPRESENTATION

Appellant represented by:	Luis Vidal Arbona, Attorney at 
Law


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Paul S. Rubin, Counsel


INTRODUCTION

The Veteran served on active duty from June 1977 to April 1983.

This matter comes to the Board of Veterans' Appeals (Board) on 
appeal from a January 1997 rating decision issued by the 
Department of Veterans Affairs (VA) Regional Office (RO) in San 
Juan, the Commonwealth of Puerto Rico.  

In support of his claim, the Veteran testified at a hearing 
before RO personnel in August 1994.  

This case has been pending since March of 1994.  At various times 
the Board has remanded this case for further development in 
September 2000, October 2003, November 2003, and March 2005.

In addition, in September 2000 and again in May 2002, the Board 
issued decisions denying the new and material evidence and 
service connection claims at issue.  Both times, the Veteran 
appealed these decisions to the U. S. Court of Appeals for 
Veterans Claims (Court).  In response, in Court Orders dated in 
June 2001 and February 2003, the Court granted Joint Motions for 
Remand (Joint Motions).  The Board's previous decisions were 
vacated and remanded for compliance with the instructions 
described in the Joint Motions. 

The case has now returned to the Board for appellate review after 
the most recent March 2005 Board remand.  
   
The Board will decide the increased rating claims.  But the new 
and material evidence to reopen the service connection issues 
will be addressed in the REMAND portion of the decision below and 
are REMANDED for further development.


FINDINGS OF FACT

1.  From March 1, 1994 to August 10, 2007, pain upon motion and 
other factors of functional loss entitle the Veteran to separate 
10 percent ratings for the service connected right and left knee 
chondromalacia patella.  There is insufficient evidence of 
instability in either knee.

2.  As of August 10, 2007, for either knee, the evidence of 
record does not reveal the presence of limitation of flexion to 
30 degrees, or limitation of extension to 15 degrees, even with 
consideration of pain upon motion and other functional loss 
factors.  There is also insufficient evidence of instability in 
either knee.


CONCLUSIONS OF LAW

1.  From March 1, 1994 to August 10, 2007, the criteria for a 
separate initial disability rating of 10 percent, but no higher, 
for a right knee disability are met.  38 U.S.C.A. §§ 1155, 5103, 
5103A, 5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.159, 
4.1-4.7, 4.20, 4.21, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 
5003, 5010, 5261 (2009).  

2.  From March 1, 1994 to August 10, 2007, the criteria for a 
separate initial disability rating of 10 percent, but no higher, 
for a left knee disability are met.  38 U.S.C.A. §§ 1155, 5103, 
5103A, 5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.159, 
4.1-4.7, 4.20, 4.21, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 
5003, 5010, 5261 (2009).  

3.  As of August 11, 2007, the criteria for a disability rating 
higher than 10 percent for a right knee disability are not met.  
38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2009); 
38 C.F.R. §§ 3.102, 3.159, 4.1-4.7, 4.21, 4.40, 4.45, 4.59, 
4.71a, Diagnostic Codes 5003, 5010, 5261 (2009).  

4.  As of August 11, 2007, the criteria for a disability rating 
higher than 10 percent for a left knee disability are not met.  
38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2009); 
38 C.F.R. §§ 3.102, 3.159, 4.1-4.7, 4.21, 4.40, 4.45, 4.59, 
4.71a, Diagnostic Codes 5003, 5010, 5261 (2009).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Duties to Notify and Assist

As to the higher initial rating claims, review of the claims 
folder reveals compliance with the Veterans Claims Assistance Act 
of 2000 (VCAA), 38 U.S.C.A. § 5100 et seq.  See 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a).  The duty to notify was 
accomplished by way of VCAA letters from the RO to the Veteran 
dated in May 2005 and May 2008.  Those letters effectively 
satisfied the notification requirements of the VCAA consistent 
with 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) by: (1) 
informing him about the information and evidence not of record 
that was necessary to substantiate his higher initial rating 
claim; (2) informing him about the information and evidence the 
VA would seek to provide; and (3) informing him about the 
information and evidence he was expected to provide.  See also 
Pelegrini v. Principi, 18 Vet. App. 112 (2004) (Pelegrini II); 
Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).   

Furthermore, the May 2008 letter from the RO further advised the 
Veteran of the elements of a disability rating and an effective 
date, which are assigned when service connection is awarded.  
Dingess v. Nicholson, 19 Vet. App. 473, 486 (2006); aff'd sub 
nom. Hartman v. Nicholson, 483 F.3d 1311 (2007).  

This appeal stems from an initial rating assignment, and as such 
is not an original increased rating claim.  Therefore, the 
additional section 5103(a) notice, in particular the notice for 
increased ratings described in the recent Court case of in 
Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008), or in the 
Federal Circuit case that vacated the Court's previous decision, 
Vazquez-Flores v. Shinseki, 580 F.3d 1270, 1277 (2009), is simply 
not required here.  

With regard to the timing of VCAA notice, in Pelegrini II, the 
Court held, in part, that a VCAA notice, as required by 
38 U.S.C.A. § 5103(a), must be provided to a claimant before the 
initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim for VA benefits.  In the present case, the 
unfavorable AOJ, i.e., RO decision that is the basis of this 
appeal was already decided and appealed prior to the enactment of 
the current section 5103(a) requirements in November 2000.  The 
Court acknowledged in Pelegrini II that where, as here, the 
§ 5103(a) notice was not mandated at the time of the initial AOJ 
decision, the AOJ did not err in not providing such notice.  
Rather, the appellant has the right to a content-complying notice 
and proper subsequent VA process.  Pelegrini II, 18 Vet. App. at 
120.  The Federal Circuit Court and Veterans Claims Court have 
since interpreted this to mean providing any necessary notice and 
going back and readjudicating the claim, such that the essential 
fairness of the adjudication - as a whole, is unaffected because 
the appellant is still provided a meaningful opportunity to 
participate effectively in the adjudication of the claim.  See 
Mayfield v. Nicholson, 499 F.3d 1317, 1323 (Fed. Cir. 2007) 
(Mayfield IV) (where the Federal Circuit Court held that a 
statement of the case (SOC) or supplemental SOC (SSOC) can 
constitute a "readjudication decision" that complies with all 
applicable due process and notification requirements if adequate 
VCAA notice is provided prior to the SOC or SSOC.  As a matter of 
law, the provision of adequate VCAA notice prior to a 
readjudication "cures" any timing problem associated with 
inadequate notice or the lack of notice prior to an initial 
adjudication.  See also Prickett v. Nicholson, 20 Vet. App. 370, 
376 (2006).

Here, VA cured any timing notice defect by issuing all additional 
VCAA notice letters prior to readjudicating the case by way of 
the June 2008 SSOC.  Therefore, because VA cured the timing 
error, the Board has not erred in finding that VA complied with 
its duty to notify.  In essence, the timing defect in the notice 
has been rectified, such that there is no prejudicial error in 
the timing of VCAA notice.  Prickett, 20 Vet. App. at 376.  As 
such, the Board concludes prejudicial error in the timing of VCAA 
notice has not been established.  See Shinseki v. Sanders, 129 S. 
Ct. 1696 (2009) (reversing prior case law imposing a presumption 
of prejudice on any notice deficiency).

However, with regard to the content of VCAA notice, it is noted 
the claim at issue stems from an initial rating assignment.  In 
this regard, the Court has held that an appellant's filing of a 
notice of disagreement (NOD) regarding an initial disability 
rating or effective date, such as the case here, does not trigger 
additional section 5103(a) notice.  Indeed, the Court has 
determined that to hold that section 5103(a) continues to apply 
after a disability rating or an effective date has been 
determined would essentially render sections 7105(d) and 5103A 
and their implementing regulations insignificant and superfluous, 
thus disturbing the statutory scheme.  
Dingess at 491, 493, 500-501.

Subsequently, the Court clarified its holding in Dingess, 
indicating that it was limited to situations where service 
connection was granted and the disability rating and effective 
date assigned prior to the enactment of the VCAA - so prior to 
November 9, 2000.  See Dunlap v. Nicholson, 21 Vet. App. 112 
(2007).  
              
Finally, the Court most recently clarified in Goodwin v. Peake, 
22 Vet. App. 128, 137 (2008), that where a service connection 
claim has been substantiated after the enactment of the VCAA, the 
appellant bears the burden of demonstrating any prejudice from 
defective VCAA notice with respect to any downstream initial 
rating and effective date elements.  The Court added that its 
decision was consistent with its prior decisions in Dingess and 
Dunlap, supra.  In this regard, the Court emphasized its holding 
in Dingess that "once a decision awarding service connection, a 
disability rating, and an effective date has been made, section 
5103(a) notice has served its purpose, and its application is no 
longer required because the claim has already been 
substantiated."  Dingess, 19 Vet. App. at 490.  Thereafter, once 
a NOD has been filed, only the notice requirements for rating 
decisions and SOCs described within 38 U.S.C. §§ 5104 and 7105 
control as to the further communications with the appellant, 
including as to what "evidence [is] necessary to establish a 
more favorable decision with respect to downstream elements ...."  
Id.  

In this case, service connection for a bilateral knee disability 
was granted and the disability rating and effective date assigned 
in a January 1997 rating decision.  Since it was prior to 
November 9, 2000, no further notice was required per Dingess and 
Dunlap, supra.  However, with respect to content of the notice, 
the RO actually provided the Veteran with downstream Dingess 
notice in May 2008 pertaining to the disability rating and 
effective date elements of his bilateral knee claim.  Further, 
after the Veteran filed an NOD seeking a higher initial rating 
for his knees, the additional notice requirements described 
within 38 U.S.C. §§ 5104 and 7105 were met by the SOC and 
subsequent SSOCs.  Specifically, these documents provided the 
Veteran with a summary of the pertinent evidence as to his 
bilateral knee disability, a citation to the pertinent laws and 
regulations governing a higher rating for his bilateral knee 
disability, and a summary of the reasons and bases for the RO's 
decision to deny a higher rating for his bilateral knee 
disability.  Thus, the Board concludes that a reasonable person 
in the Veteran's position would have known from the information 
he received what he was required to submit in order to 
substantiate his higher initial rating claim.  See Mlechick v. 
Mansfield, 503 F.3d 1340, 1344 (Fed. Cir. 2007) (VCAA notice 
error not prejudicial when a reasonable person could be expected 
to understand what was needed).  In addition, the Veteran's 
statements regarding pain and functional loss to medical 
practitioners demonstrate that he has actual knowledge of what 
evidence is required to meet the criteria for a higher initial 
rating for his bilateral knee disability.  See Mlechick, 503 F.3d 
at 1345 (notice error not prejudicial when claimant has actual 
knowledge of the evidence needed to substantiate claim).  
Therefore, the Board concludes prejudicial error in the content 
of VCAA notice has not been established as any error was not 
outcome determinative.  See again Shinseki v. Sanders, 129 S. Ct. 
1696 (2009) (reversing prior case law imposing a presumption of 
prejudice on any notice deficiency). 

With respect to the duty to assist, the RO has secured the 
Veteran's service treatment records (STRs), Social Security 
Administration (SSA) records, relevant VA treatment records, and 
private medical evidence as well.  The Veteran was afforded 
several VA medical examinations to determine the severity of his 
bilateral knee disability.  The Veteran has submitted personal 
statements, hearing testimony, private medical evidence, and 
argument from his attorney.  Over time, the Board is also 
satisfied as to substantial compliance with its September 2000, 
October 2003, and March 2005 remand directives pertaining to his 
knee disabilities.  Stegall v. West, 11 Vet. App. 268, 271 
(1998).  See also D'Aries v. Peake, 22 Vet. App. 97 (2008) 
(finding that only substantial compliance, rather than strict 
compliance, with the terms of a Board engagement letter 
requesting a medical opinion is required).  Specifically, the RO 
was instructed to secure SSA disability records, VA treatment 
records, and private medical evidence as authorized by the 
Veteran, provide VCAA notice, and to afford the Veteran VA 
examinations to determine the severity of his bilateral knee 
disability.  The RO has complied with these instructions.  

The last VA examination to assess the severity of the Veteran's 
bilateral knee disability was in August 2007.  The record seems 
to be adequate and there is no need for a more contemporaneous 
examination.  Such need occurs only when the evidence indicates 
that the current rating may be incorrect or when the evidence 
indicates there has been a material change in the disability.  
See 38 C.F.R. § 3.327(a) (2009); Palczewski v. Nicholson, 21 Vet. 
App. 174, 182-83 (2007) (for initial rating claim, mere passage 
of time does not trigger VA's duty to provide additional medical 
examination unless there is allegation of deficiency in evidence 
of record).  Here, the August 2007 VA examination is not unduly 
remote, and neither the Veteran nor his attorney has specifically 
stated that his knee disability has worsened since that time.  In 
addition, VA treatment records in 2007 and 2008 are negative for 
complaints of or treatment for his bilateral knee disability.  
Therefore, a new VA examination to rate the severity of his 
bilateral knee disability is clearly not warranted.  As there is 
no indication that additional relevant evidence remains 
outstanding, the Board is satisfied that the duty to assist has 
been met for the bilateral knee claim.  38 U.S.C.A. § 5103A (West 
2002 & Supp. 2009).  

Governing Laws and Regulations for Higher Disability Ratings

Disability ratings are determined by applying the criteria set 
forth in VA's Schedule for Rating Disabilities (Rating Schedule), 
which is based on the average impairment of earning capacity.  
Individual disabilities are assigned separate diagnostic codes.  
38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  The basis of disability 
evaluations is the ability of the body as a whole, or of the 
psyche, or of a system or organ of the body to function under the 
ordinary conditions of daily life including employment.  38 
C.F.R. § 4.10.

If there is a question as to which evaluation to apply to the 
Veteran's disability, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria for 
that rating.  Otherwise, the lower rating will be assigned.  38 
C.F.R. § 4.7.  When reasonable doubt arises as to the degree of 
disability, such doubt will be resolved in the Veteran's favor.  
38 C.F.R. § 4.3.  

Pertinent regulations do not require that all cases show all 
findings specified by the Rating Schedule, but that findings 
sufficiently characteristic to identify the disease and the 
resulting disability and above all, coordination of rating with 
impairment of function will be expected in all cases.  38 C.F.R. 
§ 4.21.  Therefore, the Board has considered the potential 
application of various other provisions of the regulations 
governing VA benefits, whether or not they were raised by the 
Veteran, as well as the entire history of his disability in 
reaching its decision.  Schafrath v. Derwinski, 1 Vet. App. 589, 
595 (1991).

In a January 1997 rating decision, the Veteran was granted 
service-connection for a bilateral knee disability characterized 
as chondromalacia of the patella, patellar tendonitis, and 
infrapatellar bursitis under 38 C.F.R. § 4.71a, Diagnostic Code 
5299-5257, other impairment of the knee.  From March 1, 1994 to 
August 10, 2007, the Veteran's combined bilateral knee disability 
was rated as 10 percent disabling.  Each knee did not receive a 
separate rating.  As of August 10, 2007, however, the Veteran was 
assigned separate 10 percent ratings for his right and left knee 
disabilities under 38 C.F.R. § 4.71a, Diagnostic Code 5261, 
limitation of leg extension.  The Veteran seeks a higher rating 
for both time periods.  

Because the Veteran appealed the initial rating assigned in the 
January 1997 rating decision on appeal, the Board must determine 
the appropriate evaluation from March 1, 1994 to the present, 
with the possibility of further "staged ratings" based upon the 
facts found during the periods in question.   Fenderson v. West, 
12 Vet. App. 119, 126 (1999).  That is to say, the Board must 
consider whether there have been times since the effective date 
of his award when his disabilities have been more severe than at 
others.  Id. at 126.

When an evaluation of a disability is based on limitation of 
motion, the Board must also consider, in conjunction with the 
otherwise applicable diagnostic code, any additional functional 
loss the Veteran may have sustained by virtue of other factors as 
described in 38 C.F.R. §§ 4.40 and 4.45.  DeLuca v. Brown, 8 Vet. 
App. 202, 206 (1995).  Such factors include more or less movement 
than normal, weakened movement, excess fatigability, 
incoordination, pain on movement, swelling, and deformity or 
atrophy of disuse.  The provisions of 38 C.F.R. § 4.40 state that 
disability of the musculoskeletal system is primarily the 
inability, due to damage or inflammation in parts of the system, 
to perform normal working movements of the body with normal 
excursion, strength, speed, coordination and endurance.  A 
finding of functional loss due to pain must be supported by 
adequate pathology and evidenced by the visible behavior of the 
claimant.  38 C.F.R. § 4.40; Johnston v. Brown, 10 Vet. App. 80, 
85 (1997).  

With any form of arthritis, painful motion is an important factor 
of disability.  The intent of the schedule is to recognize 
painful motion with joint or periarticular pathology as 
productive of disability.  Joints that are actually painful, 
unstable, or malaligned, due to healed injury, should be entitled 
to at least the minimum compensable rating for the joint.  
Special note should be taken of objective indications of pain on 
pressure or manipulation, muscle spasm, crepitation, and active 
and passive range of motion of both the damaged joint and the 
opposite undamaged joint.  38 C.F.R. § 4.59.  

Competent medical evidence means evidence provided by a person 
who is qualified through education, training, or experience to 
offer medical diagnoses, statements, or opinions.  Competent 
medical evidence may also mean statements conveying sound medical 
principles found in medical treatises.  It also includes 
statements contained in authoritative writings, such as medical 
and scientific articles and research reports or analyses.  38 
C.F.R. § 3.159(a)(1).  Competent lay evidence means any evidence 
not requiring that the proponent have specialized education, 
training, or experience.  Lay evidence is competent if it is 
provided by a person who has knowledge of the facts or 
circumstances and conveys matters that can be observed and 
described by a lay person.  38 C.F.R. § 3.159(a)(2).  In essence, 
lay testimony is competent when it regards the readily observable 
features or symptoms of injury or illness.  Layno v. Brown, 6 
Vet. App. 465, 469 (1994).  

Analysis - Higher Rating for Right and Left Knees prior to August 
10, 2007

From March 1, 1994 to August 10, 2007, the Veteran's bilateral 
knee disability was rated as 10 percent disabling under 
Diagnostic Code 5299-5257, other impairment of the knee.  38 
C.F.R. § 4.71a.  That is, each knee did not receive a separate 
rating from the RO.  

The Board finds that Diagnostic Code 5003-5261, degenerative 
arthritis with limitation of leg extension is a more appropriate 
Diagnostic Code for rating the Veteran's bilateral knee 
disability.  38 C.F.R. § 4.71a.  See Butts v. Brown, 5 Vet. App. 
532, 538 (1993) (choice of diagnostic code should be upheld if it 
is supported by explanation and evidence).  The November 1992 VA 
examiner originally diagnosed bilateral knee "osteoarthritis."  
The RO in a February 1993 rating decision originally indentified 
the disability as "osteoarthritis."  In any event, at the very 
least his bilateral knee disability involving chondromalacia of 
the patella can be rated as "analogous" to arthritis.  When an 
unlisted condition is encountered, it will be permissible to rate 
under a closely related disease or injury in which not only the 
functions affected, but the anatomical localization and 
symptomatology are closely analogous.  38 C.F.R. § 4.20.  

Traumatic arthritis (under Diagnostic Code 5010) is rated 
analogous to degenerative arthritis under Diagnostic Code 5003.  
Degenerative arthritis, when established by X-ray findings, in 
turn is rated on the basis of limitation of motion under the 
appropriate diagnostic codes for the specific joint or joints 
involved - which, here, are Diagnostic Code 5260 for flexion and 
Diagnostic Code 5261 for extension.  When the limitation of 
motion of the specific joint or joints involved is noncompensable 
under the appropriate diagnostic codes, a rating of 10 percent 
is for application for each such major joint or group of minor 
joints affected by limitation of motion to be combined, not added 
under Diagnostic Code 5003.  Limitation of motion must be 
objectively confirmed by findings such as swelling, muscle spasm 
or satisfactory evidence of painful motion.  38 C.F.R.  § 4.71a, 
Diagnostic Code 5003.  For purposes of rating disability from 
arthritis, the knee is considered a major joint.  38 C.F.R. 
§ 4.45(f).  

The provisions of 38 C.F.R. §§ 4.40, 4.45, and 4.59 must be 
considered in assigning an evaluation for degenerative or 
traumatic arthritis under Diagnostic Code 5003 or 5010.  Rating 
personnel must consider functional loss and clearly explain the 
impact of pain on the disability.  VAOPGCPREC 9-98.  

Read together, Diagnostic Code 5003 and 38 C.F.R. § 4.59 also 
provide that painful motion due to degenerative arthritis, which 
is established by X-ray, is deemed to be limitation of motion and 
warrants the minimum rating for a joint, even if there is no 
actual limitation of motion.  Lichtenfels v. Derwinski; 1 Vet. 
App. 484, 488 (1991).  

Normal range of motion of the knee is from zero degrees of 
extension to 140 degrees of flexion.  See 38 C.F.R. § 4.71a, 
Plate II.

Under Diagnostic Code 5260, a noncompensable rating will be 
assigned for limitation of flexion of the leg to 60 degrees; a 10 
percent rating will be assigned for limitation of flexion of the 
leg to 45 degrees; a 20 percent rating will be assigned for 
limitation of flexion of the leg to 30 degrees; and a 30 percent 
rating will be assigned for limitation of flexion of the leg to 
15 degrees.  

Under Diagnostic Code 5261, a noncompensable rating will be 
assigned for limitation of extension of the leg to 5 degrees; a 
10 percent rating will be assigned for limitation of extension of 
the leg to 10 degrees; a 20 percent rating will be assigned for 
limitation of extension of the leg to 15 degrees; a 30 percent 
rating will be assigned for limitation of extension of the leg to 
20 degrees; a 40 percent rating will be assigned for limitation 
of extension of the leg to 30 degrees; and a 50 percent rating 
will be assigned for limitation of extension of the leg to 
45 degrees.  

Upon review of the evidence, from March 1, 1994 to August 10, 
2007, separate 10 percent ratings for both the right and left 
knee are warranted under Diagnostic Code 5003-5261.  38 C.F.R. 
§ 4.7.  Although the RO only previously assigned a combined 10 
percent rating for both knees, the Board concludes that it would 
be more appropriate to assign a separate 10 percent rating for 
the right knee and a separate 10 percent rating for the left knee 
from March 1, 1994 to August 10, 2007.  He had symptoms for both 
knees which represented two distinct and separately disabling 
conditions.  

Specifically, the Board acknowledges that VA examinations dated 
in November 1992, September 1994, and June 2004 reveal 
noncompensable limitation of flexion and extension of both the 
right and left knee.  Full range of motion was documented of 140 
degrees flexion and 0 degrees extension.  However, the Board must 
also consider the factors of functional loss including pain.  In 
this regard, the November 1992 VA examiner documented that the 
Veteran's knees were "painful."  The September 1994 VA examiner 
discussed symptoms of bilateral knee cramping; numbness; 
difficulty with squatting, walking, lifting heavy objects, and 
climbing stairs.  There was a positive patellar grinding test for 
both knees with crepitus.  The June 2004 VA examiner noted that 
the Veteran underwent bilateral arthroscopic surgery for both 
knees in 1995.  The Veteran again reported "consistent" 
bilateral knee pain.  Most importantly, increased pain with 
repetitive motion was noted and loud crepitus during range of 
motion was also noted.  The examiner did not document when pain 
began.  But for purposes of determining disability ratings, 
painful motion is equivalent to limited motion.  See Powell v. 
West, 13 Vet. App. 31, 33-34 (1999).  See also Hicks v. Brown, 
8 Vet. App. 417, 420-21 (1995) (painful motion of a major joint 
by degenerative arthritis deemed to be limited motion even though 
a range of motion may be possible beyond the point when pain sets 
in).  Tenderness and a positive patellar grinding test were also 
again noted.  Overall, his chondromalacia patella of both knees 
was described as "moderate" in severity.  VA treatment records 
also document unspecified "arthralgia" of the knees in certain 
instances.  Therefore, based on objective evidence of pain upon 
motion and other factors of functional loss in both knees, the 
provisions of 38 C.F.R. §§ 4.40 and 4.45 and the Deluca case have 
been considered, providing a basis for assigning separate 10 
percent initial ratings for both the right and left knees under 
Diagnostic Code 5003-5261.  

However, from March 1, 1994 to August 10, 2007, separate ratings 
beyond 10 percent for the Veteran's right knee and left knee 
disabilities are not warranted under Diagnostic Codes 5003, 5260, 
or 5261. 38 C.F.R. § 4.7.  Specifically, for both the right and 
left knee, at no time has the Veteran exhibited right knee 
flexion limited to 30 degrees or right knee extension limited to 
15 degrees.  See November 1992 VA examination; September 1994 VA 
examination; June 2004 VA examination (all documenting full range 
of motion for the knees, with some evidence of pain upon motion).  
With regard to functional loss, there is no indication of any 
additional range-of-motion loss beyond these findings, even with 
consideration of pain and other factors of functional loss.  
Moreover, for both knees, the above VA examiners also observed no 
swelling, no deformity, no lack of endurance, no incoordination, 
no edema, no weakness, normal strength (5/5), no need for 
assistive devices, independent in activities of daily living.  
In fact, without consideration of the functional loss factors 
previously described above, the current separate 10 percent 
evaluations available under Diagnostic Code 5003-5261 for 
limitation of extension could not be justified.  38 C.F.R. §§ 
4.40, 4.45, 4.59; DeLuca, 8 Vet. App. at 206.  The Board also 
finds that VA and SSA medical evidence of record supplies no 
support for separate ratings higher than 10 percent for both 
knees.   
                   
In summary, resolving doubt in the Veteran's favor, from March 1, 
1994 to August 10, 2007, the Board finds that the evidence 
supports separate 10 percent disability ratings, but no greater, 
for right and left knee chondromalacia patella under Diagnostic 
Code 5003-5261.  38 C.F.R. § 4.3.  The Board emphasizes that from 
March 1, 1994 to August 10, 2007, these separate 10 percent 
ratings for the right and left knee should be assigned instead of 
the previous combined 10 percent rating under Diagnostic Code 
5299-5257. 

Analysis - Higher Rating for Right and Left Knees after August 
10, 2007

Upon review of the evidence, as of August 10, 2007, separate 
ratings beyond 10 percent for the Veteran's right knee and left 
knee chondromalacia patella are not warranted under Diagnostic 
Codes 5260 and 5261.  38 C.F.R. § 4.7.  Specifically, for both 
the right and left knee, at no time since August 10, 2007 has the 
Veteran exhibited right knee flexion limited to 30 degrees or 
right knee extension limited to 15 degrees.  VA treatment records 
dated in 2007 and 2008 are negative for any knee complaints or 
treatment.  Moreover, the August 2007 VA joint examiner assessed 
10 degrees extension to 120 degrees flexion for both knees with 
consideration of when pain began during the range of motion.  
Stiffness, flare-ups of the knees lasting 3-4 hours, the use of 
knee braces, antalgic gait, a left knee limp, tenderness, poor 
tolerance for stairways, and difficulty squatting after 
repetitive motion were all documented.  This is clearly 
indicative of separate 10 percent ratings, but no greater, for 
both knees under Diagnostic Code 5261, limitation of extension.  
38 C.F.R. § 4.71a.  With regard to functional loss, there is no 
indication of any additional range-of-motion loss beyond these 
findings, even with consideration of any other factors of 
functional loss.  In this respect, for both knees, the August 
2007 VA joint examiner observed no weakness, no effusion, no 
edema, and independence in activities of daily living.  In fact, 
without consideration of the functional loss previously described 
above, the current separate 10 percent evaluations available 
under Diagnostic Code 5261 for limitation of extension could not 
be justified.  38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca, 8 Vet. App. 
at 206.

Throughout the entire appeal period, other diagnostic codes for 
knee disabilities that provide a rating greater than 10 percent 
are not more appropriate because the facts of this case do not 
support their application.  See, e.g., 38 C.F.R. § 4.71a, 
Diagnostic Code 5256 (for ankylosis of the knee), Diagnostic Code 
5257 (instability), Diagnostic Code 5258 (dislocated cartilage), 
Diagnostic Code 5262 (impairment of the tibia and fibula).  See 
Butts v. Brown, 5 Vet. App. 532 (1993) (choice of diagnostic code 
should be upheld if it is supported by explanation and evidence).  

As to instability under Diagnostic Code 5257, a Veteran who has 
arthritis and instability of the knee may be rated separately 
under Diagnostic Codes 5003 and 5257, provided that a separate 
rating is based upon additional disability.  VAOPGCPREC 23-97; 
See Esteban v. Brown, 6 Vet. App. 259, 262 (1994) (claimant is 
entitled to separate disability ratings for different 
manifestations of the same disability when the symptomatology of 
one manifestation is not duplicative or overlapping of the 
symptomatology of the other manifestations).  

In this regard, as to instability, the September 1994 VA joint 
examiner recorded no mediolateral instability of both knees upon 
varus and valgus stress testing, a negative anterior drawer test, 
and normal X-rays.  The June 2004 VA joint examiner recorded no 
episodes of dislocation or recurrent subluxation, no knee joint 
instability, no varus deformity, no valgus deformity, a negative 
Lachman's test, a negative McMurray's test, and negative anterior 
and posterior drawer tests.  The Veteran's lay complaints of loss 
of balance and locking were not confirmed upon examination at 
that time.  Finally, the August 2007 VA joint examiner recounted 
the Veteran's denials of his knees locking or giving way, no 
episodes of dislocation or recurrent subluxation, a negative 
McMurray's test, a negative Lachman's test, and no instability in 
the medial, lateral, anterior, and posterior cruciate ligaments.   
Overall, the medical and lay evidence of record does not 
demonstrate recurrent subluxation or lateral instability to 
warrant a separate rating under Diagnostic Code 5257.  38 C.F.R. 
§ 4.71a.

Accordingly, subsequent to August 10, 2007, the Board finds that 
the preponderance of the evidence is against disability ratings 
greater than 10 percent for the Veteran's right and left knee 
chondromalacia patella.  38 C.F.R. § 4.3.  

Fenderson Consideration

The Board has now assigned separate 10 percent disability ratings 
for the right and left knee throughout the entire period from 
March 1, 1994 to the present.  Since there have been no occasions 
within the effective dates mentioned when his right and left knee 
disabilities have been more severe than 10 percent each, there is 
no basis to further "stage" his ratings for his disability on 
appeal.  Fenderson, 12 Vet. App. at 125-26.

Extra-Schedular Consideration

Finally, there is no evidence of exceptional or unusual 
circumstances to warrant referring the case for extra-schedular 
consideration.  38 C.F.R. § 3.321(b)(1).  Initially, the rating 
criteria for knee disabilities reasonably describe the claimant's 
disability level and symptomatology, with consideration of 
factors of functional loss.  Thus, the Veteran's disability 
picture is contemplated by the Rating Schedule, such that the 
assigned schedular evaluation is, therefore, adequate, and no 
referral is required.  Thun v. Peake, 22 Vet. App. 111, 115-116 
(2008); VAOPGCPREC 6-96. 
 
The Board finds no evidence that the Veteran's right and left 
knee problems markedly interfere with his ability to work, 
meaning above and beyond that contemplated by his separate 
ratings.  The August 2007 VA joint examiner and SSA disability 
records assess that the Veteran has not worked since 1991 due to 
his depression, rhinitis, and headaches.  VA and SSA records fail 
to discuss his knee problems as a causative reason for his 
unemployment.  In short, there is insufficient evidence of marked 
interference with employment due to his service-connected knees.  

Finally, there is no evidence of any other exceptional or unusual 
circumstances, such as frequent hospitalizations due solely to 
his service-connected knees, to suggest he is not adequately 
compensated for his disability by the regular Rating Schedule.  
VAOPGCPREC 6-96.  His evaluation and treatment for his service-
connected knees has been primarily on an outpatient basis, with 
only one instance of inpatient arthroscopic surgery in 1995.  




ORDER

From March 1, 1994 to August 10, 2007, a separate initial 
disability rating of 10 percent for a right knee disability is 
granted, subject to the laws and regulations governing the 
payment of VA compensation.

From March 1, 1994 to August 10, 2007, a separate initial 
disability rating of 10 percent for a left knee disability is 
granted, subject to the laws and regulations governing the 
payment of VA compensation.

As of August 11, 2007, an initial disability rating greater than 
10 percent for a right knee disability is denied. 

As of August 11, 2007, an initial disability rating greater than 
10 percent for a left knee disability is denied. 


REMAND

Before addressing the merits of the new and material evidence and 
service connection claims at issue, the Board finds that 
additional development of the evidence is required.

First, in Kent v. Nicholson, 20 Vet. App. 1, 10-11 (2006), the 
Court held that VCAA notice requirements in regard to new and 
material evidence claims require VA to send a specific notice 
letter to the claimant that: (1) notifies him or her of the 
evidence and information necessary to reopen the claim (i.e., 
describes what is meant by new and material evidence); (2) 
identifies what specific evidence is required to substantiate the 
element or elements needed for service connection that were found 
insufficient in the prior denial on the merits; and (3) provides 
general VCAA notice for the underlying service connection claim.  
In this regard, for the two new and material evidence claims, 
none of the VCAA notice letters of record complied with any of 
the three elements of Kent.  A new VCAA letter from the RO is 
required to correct the prior deficiencies.

Second, if the new and material evidence claims remain denied, 
the RO should issue an SSOC that includes the prior version of 
38 C.F.R. § 3.156(a) (2001), in effect before August 29, 
2001.  

Third, as to the service connection claim for an acquired 
psychiatric disorder, an addendum to the previous August 2007 VA 
psychiatric examination is necessary.  The August 2007 
psychiatric examination was conducted to determine the nature and 
etiology of the Veteran's current psychiatric problems.  The 
examiner opined that the Veteran's current dysthymic disorder is 
not caused by or the result of his military service.  In making 
this determination, the examiner reasoned that there was no 
evidence of psychiatric complaints, findings, or treatment during 
his military service from June 1977 to April 1983.  However, STR 
mental health clinic treatment notes dated from May 1981 to July 
1981 clearly document treatment for feelings of depression, 
anxiety, insomnia, alcohol abuse, and other symptoms.  His in-
service diagnoses included an adjustment disorder and a passive-
aggressive personality disorder.  In this respect, although the 
VA examiner indicated that she reviewed the entire claims folder, 
it appears she may have failed to review pertinent STR mental 
health clinic treatment notes dated from May 1981 to July 1981, 
as well as the Veteran's April 1983 separation examination that 
noted a reported history of mental health problems.  A medical 
opinion based on an inaccurate factual premise has no probative 
value.  See generally Reonal v. Brown, 5 Vet. App. 458 (1993).  
Furthermore, the Board is not required to accept a medical 
opinion that is unsupported by clinical findings.  Godfrey v. 
Brown, 8 Vet. App. 113, 121 (1995).  As such, an addendum is 
required here from the August 2007 VA psychiatric examiner, or, 
if she is no longer available, from another VA psychiatric 
examiner.  

In providing the above opinion, the examiner should also comment 
on whether any of the Veteran's current psychiatric disorders, 
including any personality disorder, represents a progression of 
the in-service diagnosis, a correction of an error in the in-
service diagnosis, or the development of a new and separate 
condition from that which was diagnosed while in-service.  See 38 
C.F.R. §§ 4.13, 4.125(b) (2009); Boggs v. Peake, 520 F.3d 1330 
(Fed. Cir. 2008).  

Fourth, the Veteran's VA treatment records on file only date to 
June 2008, approximately two years ago.  So if he has since 
received additional relevant treatment, these records should be 
obtained.  38 U.S.C.A. § 5103A(c)(2); 38 C.F.R. § 3.159(c)(2), 
(c)(3).  See also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA 
is charged with constructive, if not actual, knowledge of 
evidence generated by VA).  

Accordingly, the new and material evidence and service connection 
issues are REMANDED for the following action:

1.	As to the new and material evidence claims 
for allergic rhinitis and vascular 
headaches, send the Veteran a corrective 
VCAA notice that is compliant with Kent v. 
Nicholson, 20 Vet. App. 1, 10-11 (2006).  
Specifically, this letter should: 

(A) Describe the criteria for 
reopening a previously denied claim 
under the prior standard of Hodge 
v. West, 155 F.3d 1356 (Fed. Cir. 
1998), in effect for claims filed 
before August 29, 2001.  That is, 
"new and material evidence" means 
evidence not previously submitted to 
agency decision makers which bears 
directly and substantially upon the 
specific matter under consideration, 
which is neither cumulative nor 
redundant, and which by itself or in 
connection with evidence previously 
assembled is so significant that it 
must be considered in order to fairly 
decide the merits of the claim.  See 
38 C.F.R. § 3.156(a) (2001).

(B) Identify what specific evidence 
is required to substantiate the 
element or elements needed for 
service connection that were found 
insufficient in the RO's prior denial 
on the merits in February 1993.  That 
is, in order to reopen his allergic 
rhinitis claim, he must submit 
evidence that a permanent residual 
allergic rhinitis condition was 
present at separation with continuity 
of symptoms thereafter or he must 
submit a medical nexus opinion.  In 
addition, in order to reopen his 
claim for service connection for 
vascular headaches, he must submit 
probative evidence that his headache 
disorder which preexisted service was 
aggravated beyond its normal 
progression during service; and  

(C) Provide general VCAA notice for 
the underlying service connection 
claims.  

2.	Secure any relevant VA treatment records 
dated after June of 2008 from the VA 
Medical Center in San Juan, Puerto Rico.  
All attempts to secure these records, and 
any response received, must be documented 
in the claims file.  If no VA records are 
available, a response to that effect is 
required and should be documented in the 
file.


3.  Then request that the August 2007 VA 
psychiatric examiner provide an addendum to 
her previous opinion.  Another VA 
examination may not be necessary in order 
to provide this opinion unless the examiner 
finds that an examination of the Veteran 
would be necessary in order to provide the 
requested opinions.  If the August 2007 VA 
psychiatric examiner is no longer 
available, please have another VA 
psychiatrist or psychologist provide the 
necessary addendum and medical opinions, 
after review of the entire claims folder.  

After a comprehensive review of the claims 
folder, the VA examiner must specifically 
answer the following questions: 

(A) What is the current diagnosis or 
diagnoses for the Veteran's mental health 
problems? 

(B) Do the changes in diagnoses throughout 
the entire appeal period represent a 
progression of the prior diagnoses, 
correction of an error in the prior 
diagnoses, or development of new and 
separate conditions? 

(C) Is it at least as likely as not 
(50 percent or more probable) that any 
current psychiatric disorder had its onset 
during service or is otherwise related to 
the Veteran's documented in-service 
symptoms?  In making this determination, 
please address whether the in-service 
diagnosis of passive-aggressive 
personality disorder during service was 
proper.  If it was proper, please address 
whether a current psychiatric disability 
was superimposed on the personality 
disorder identified in service, resulting 
in additional disability.  

In rendering this opinion, please review 
STR mental health treatment notes dated 
from May 1981 to July 1981 that document 
symptoms of depression, anxiety, insomnia, 
conflicts with supervisors, 
hallucinations, poor memory, and alcohol 
abuse.  The Veteran was prescribed Atarax 
during service.  He received in-service 
diagnoses of an adjustment disorder, 
alcohol withdrawal, and passive-aggressive 
personality disorder.  In addition, his 
April 1983 service separation examination 
listed a reported history of depression, 
worry, and insomnia.  Post-service VA, 
SSA, and private treatment records include 
various psychiatric diagnoses of major 
depressive disorder, dysthymic disorder, 
affective disorder, somatoform pain 
disorder, alcohol and drug abuse, and 
personality disorder.  

The term "at least as likely as not" does 
not mean merely within the realm of medical 
possibility, but rather that the weight of 
medical evidence both for and against a 
conclusion is so evenly divided that it is 
as medically sound to find in favor of that 
conclusion as it is to find against it.  
The examiner should discuss the rationale 
of the opinion, whether favorable or 
unfavorable, based on the findings on 
examination and information obtained from 
review of the record.  If the examiner is 
unable to provide the requested opinion, 
please expressly indicate this and discuss 
why this is not possible or feasible.

4.  After ensuring completion of this 
development, the RO should readjudicate the 
new and material evidence and service 
connection issues on appeal.  If the 
disposition remains unfavorable, the RO 
should furnish the Veteran and his attorney 
with a SSOC and afford the applicable 
opportunity to respond.  For the new and 
material evidence claims, this SSOC 
should include a copy of the prior 
version of 38 C.F.R. § 3.156(a) (2001), 
in effect for claims to reopen filed 
before August 29, 2001.  

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).  These claims must be afforded 
expeditious treatment.  The law requires that all claims that are 
remanded by the Board of Veterans' Appeals or by the United 
States Court of Appeals for Veterans Claims for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 
2009).




______________________________________________
JOAQUIN AGUAYO-PERELES
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


